IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : NO. 64
                                           :
REAPPOINTMENT TO THE                       : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND                  :
FOR CLIENT SECURITY BOARD                  : DOCKET
                                           :




                                        ORDER



PER CURIAM:

         AND NOW, this 3rd day of February, 2017, Daniel I. Booker, Esquire, Allegheny

County, is hereby reappointed as a member of the Pennsylvania Lawyers Fund for

Client Security Board for a term of three years commencing April 1, 2017.